Citation Nr: 0934830	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  01-03 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for left arm 
disability.

4.  Entitlement to service connection for right hip 
disability.

5.  Entitlement to service connection for jaw and facial 
disability.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to 
February 1990, and from January to April 1991, and had 
service in the reserves.

This matter came to the Board of Veterans' Appeals (Board) 
from February 1999 and January 2001 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
This matter was remanded in March 2005 and February 2006.  
The Veteran testified at a Board hearing in November 2005.  

The issues of entitlement to service connection for left arm 
disability, right hip disability, and jaw and facial 
disability are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


FINDINGS OF FACT

1.  Cervical spine disability is causally related to the 
Veteran's service.

2.  Left knee disability is causally related to the Veteran's 
service.


CONCLUSIONS OF LAW

1.  Cervical spine disability was incurred in the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  Left knee disability was incurred in the Veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the grant of service connection for cervical spine disability 
and left knee disability, no further discussion of VCAA is 
necessary at this point.  The matter of VCAA compliance with 
regard to the other issues will be addressed in a future 
merits decision on those issues after action is undertaken as 
directed in the remand section of this decision.  Any notice 
deficiency, per Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), constitutes harmless error (see Bernard v. Brown, 
4 Vet. App. 384, 394 (1993)), as section 5103(a) notice 
provisions have been satisfied, and if the Veteran so 
chooses, he will have an opportunity to initiate the 
appellate process again should he disagree with the 
disability rating or effective date assigned to the award.  
Then, more detailed obligations arise, the requirements of 
which are set forth in sections 7105(c) and 5103A.  Dingess, 
19 Vet. App. at 489.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" means 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

The evidence of record reflects that the Veteran was in a 
motor vehicle accident during a period of active duty for 
training in June 1997.  The Veteran has claimed entitlement 
to service connection for cervical spine disability and left 
knee disability due to said motor vehicle accident.

Cervical spine disability

Following the June 1997 motor vehicle accident, the Veteran 
complained of neck pain and a cervical strain was diagnosed, 
but an emergency room report reflects that range of motion of 
the cervical spine was within normal limits.  On physical 
examination, the neck was tender to palpation in the 
posterolateral aspect, there was no loss of range of motion, 
and there was no upper extremity weakness or numbness noted.

In September 2000, the Veteran underwent a VA examination.  
The examiner opined that there was no evidence of 
radiculopathy, but found mild limitation of motion of the 
cervical spine and mild tenderness in the trapezius muscles.  
The examiner diagnosed chronic cervical spine sprain.  The 
examiner opined that a clear relationship could not be 
established between the cervical spine disability and the 
motor vehicle accident, as the previous radiographic studies 
were within normal limits.

In October 2003 correspondence from David A. Gehret, M.D., it 
was noted that the Veteran had complained of pain in the base 
of the left neck radiating into the left trapezius area.  The 
assessment was mild EMG changes of left C7 (possibly 8th) 
nerve root.  She had pain in the left neck trapezius and 
upper scapular area with Spurling's Maneuver.

In November 2006, the Veteran underwent a VA examination.  
The examiner conducted an examination of the Veteran and 
summarized the entirety of the medical evidence.  The 
examiner diagnosed chronic neck pain secondary to C7 cervical 
radiculopathy.  The examiner opined that the disability was 
at least as likely as not due to the motor vehicle accident.  
The examiner noted that the Veteran complained of neck pain 
due to the motor vehicle accident, and had complained of neck 
pain since that time.  The examiner stated that imaging 
studies showed bulging disc pathology, and an October 2003 
EMG of the muscles of the left arm suggested chronic 
irritation of the left C7 nerve root which correlated with 
her symptoms of electric shocks down the arm into the middle 
finger.  The examiner also relied on the 2003 MRI of the 
cervical spine which showed disc protrusion abutting and 
minimally compressing upon the left ventral aspect of the 
cervical cord with no central or neural foraminal 
encroachment seen.  

On July 2007 VA examination, the examiner diagnosed cervical 
spine osteoarthritis.  The examiner opined that the Veteran 
did not have a cervical spine disability related to the June 
1997 motor vehicle accident.  The examiner noted that the 
Veteran was diagnosed with a strain after the accident.  The 
examiner stated that in reviewing the records, the Veteran 
did not have an indication of disability at the time of the 
accident, and did not have evidence of a current disability.

The Board accepts the November 2006 VA examination opinion as 
being the most probative medical evidence on the respective 
subject, as such opinion was based on a review of all 
historical records and a thorough examination.  See Boggs v. 
West, 11 Vet. App. 334, 343 (1998).  Given the depth of the 
examination reports, and the fact that such opinion was based 
on a review of the applicable record, the Board finds that 
the opinion is probative and material to the Veteran's claim.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board has considered the findings and negative 
etiological opinion contained in the July 2007 VA examination 
report; however, the Board finds that such opinion is 
entitled to limited probative weight.  While the examiner 
noted review of the claims folder, the examiner did not cite 
to or refer to the relevant medical records pertaining to the 
cervical spine, to include the objective findings reflected 
in both the September 2000 and November 2006 VA examination 
reports, and the 2003 MRI results pertaining to the cervical 
spine.  

While a continuity of symptomatology has not been clearly 
established, in view of the November 2006 opinion of record, 
the Board is compelled to find that there is at least a state 
of equipoise of the positive evidence and the negative 
evidence as to the cervical spine etiology.  Accordingly, 
service connection is warranted.  38 U.S.C.A. § 5107(b).  

Left knee disability

As detailed, the Veteran was involved in a motor vehicle 
accident in June 1997.  She initially complained of leg pain 
in August 1997, and a diagnosis of left knee strain was 
rendered.  The knee was without edema, tender in the medial 
joint line, and had full range of motion without crepitus.  
In October 1997, the Veteran sought VA medical treatment for 
left knee pain.  On physical examination, there was pain with 
valgus stress and joint tenderness.  An October 1997 x-ray 
examination of the left knee was normal.  A December 1997 
examination report reflects complaints of left knee pain, 
with objective findings of no knee deformity with full range 
of motion.  The diagnosis was left knee contusion.  In 
February 1998, examination of the knee revealed a palpable 
medial plica with no joint effusion and full range of motion.  
The diagnosis was left medial patellar syndrome, left knee.

On VA examination in December 2000, an examination of the 
knee revealed a clicking sound but otherwise the knee was 
normal.  The examiner stated that a clear relationship could 
not be established between the left knee condition and the 
motor vehicle accident, as prior radiographic studies were 
within normal limits.

On VA examination in December 2006, the examiner detailed the 
above medical history and examined the Veteran.  The examiner 
diagnosed plica syndrome left knee, painful end-range flexion 
but preserved functional range of motion.  The examiner 
opined that the Veteran's left knee pain is as likely as not 
a result of the June 1997 motor vehicle accident.  The 
examiner noted that there were no records suggesting injury 
to the left knee other than the motor vehicle accident.  

In July 2007, the Veteran underwent another VA examination.  
The examiner reviewed the claims folder and noted the 1997 
knee strain.  Upon physical examination and x-ray 
examination, the examiner diagnosed left knee osteoarthritis.  
The examiner opined that the Veteran did not have a left knee 
disability related to the June 1997 motor vehicle accident.  
The examiner noted that the Veteran was diagnosed with a 
strain after the accident.  The examiner stated that in 
reviewing the records, the Veteran did not have an indication 
of disability at the time of the accident, and did not have 
evidence of a current disability.

The Board accepts the November 2006 VA examination opinion as 
being the most probative medical evidence on the respective 
subject, as such opinion was based on a review of all 
historical records and a thorough examination.  See Boggs v. 
West, 11 Vet. App. 334, 343 (1998).  Given the depth of the 
examination reports, and the fact that such opinion was based 
on a review of the applicable record, the Board finds that 
the opinion is probative and material to the Veteran's claim.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board has considered the findings and negative 
etiological opinion contained in the July 2007 VA examination 
report; however, the Board finds that such opinion is 
entitled to limited probative weight.  While the examiner 
noted review of the claims folder, the examiner did not cite 
to or refer to the relevant medical records pertaining to the 
left knee, to include the objective findings reflected in 
1998, and the September 2000 and November 2006 VA examination 
reports.

While a continuity of symptomatology has not been clearly 
established, in view of the November 2006 opinion of record, 
the Board is compelled to find that there is at least a state 
of equipoise of the positive evidence and the negative 
evidence as to the cervical spine etiology.  Accordingly, 
service connection is warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for cervical spine 
disability is warranted.  Entitlement to service connection 
for left knee disability is warranted.  To this extent, the 
appeal is granted.


REMAND

The Board has determined that further development is 
necessary with regard to the Veteran's claims of service 
connection for right hip disability, left arm disability, and 
disability of the jaw and face.  

Initially, the Board notes that 38 U.S.C.A. § 5104(b) 
requires that RO decisions specify evidence considered and 
reasons for disposition.  See also Crippen v. Brown, 9 Vet. 
App. 412 (1996).  While the June 2009 supplemental statement 
of the case listed the November 2006 and July 2007 VA 
examinations as 'Evidence,' the RO only considered the 
findings of the July 2007 VA examiner.  The RO did not 
consider any of the findings of the November 2006 VA 
examiner.  Thus, on Remand, the RO must consider and discuss 
the November 2006 VA opinion in readjudicating the remaining 
claims of service connection in appellate status.

Right hip disability

In September 2000, the Veteran underwent a VA examination.  
The examiner diagnosed chronic right hip sprain; however, 
noted that an October 1997 x-ray examination of the hip was 
normal.

At the November 2005 hearing, the Veteran claimed that her 
right hip disability may be as a result of her service-
connected lumbosacral strain, rated 10 percent disabling.  At 
that time, the RO had not adjudicated the Veteran's claim on 
a secondary basis.  See 38 C.F.R. § 3.310.

The Veteran underwent a VA examination in December 2006.  The 
examiner diagnosed sciatica due to her lumbar spine 
disability; however, with regard to a specific disability 
regarding the right hip, the diagnosis was only chronic right 
hip joint pain, diagnosis pending recent studies.  The 
examination report does not contain a follow-up diagnosis.  
The examiner also referred to a hip disability that may have 
pre-existed the motor vehicle accident, and stated that the 
records provided did not reveal any objective findings of hip 
pathology.  The examiner's opinion with regard to etiology is 
flawed as pending studies had not been revealed, and the 
opinion was not based on complete records.  

At the July 2007 VA examination, the examiner diagnosed right 
hip osteoarthritis, and opined that such disability was not 
due to the in-service motor vehicle accident.  

At the time of both VA examinations, it does not appear that 
either examiner considered a November 2006 MRI of the right 
hip, which revealed nondisplaced focal tear of the 
posterosuperior acetabular labrum, and very mild superior hip 
joint articular cartilage irregularity without full thickness 
defect.  

The Board has determined that both VA examinations are 
inadequate as to the claim of service connection for right 
hip disability, and thus another VA examination is necessary.

Left arm disability

Initially, the Board notes that service connection is in 
effect for degenerative joint disease of the 
acromioclavicular joint, left shoulder, and per this Board 
decision, service connection is in effect for cervical spine 
disability.  The Veteran has claimed that she believes she 
has a left arm disability due to the June 1997 motor vehicle 
accident, or a left arm disability due to her cervical spine 
disability.  

The November 2006 VA examiner stated that the Veteran's left 
arm paresthesias described by the Veteran suggested chronic 
C7 radiculopathy, but then opined that her left arm pain was 
at least as likely as not due to the June 1997 motor vehicle 
accident.  

The July 2007 VA examiner diagnosed left elbow osteoarthritis 
and left medial epicondylitis, opining that she did not have 
a left arm disability related to the motor vehicle accident.  
The examiner, then, stated that the Veteran did not have 
evidence of a current disability.  Such statement contradicts 
the stated diagnoses related to the left upper extremity.  
Moreover, it is not clear that the examiner adequately 
reviewed the claims folder with regard to any left arm 
symptomatology.

The Veteran should be afforded another VA examination to 
assess the nature of any left arm disability, separate and 
distinct from any left shoulder disability or symptomatology 
related to the cervical spine.  Based on any such diagnosis, 
the examiner should then offer an opinion with regard to 
etiology, to include whether any such disability is 
etiologically related to the June 1997 motor vehicle 
accident.

Jaw and facial disability

On VA examination in September 2000, the Veteran reported 
that the only facial injuries that she incurred as a result 
of the in-service motor vehicle accident were cuts and 
bruises which healed without treatment.  The Board notes, 
however, that the examiner indicated that the claims folder 
was not reviewed.  There was no injury to the facial bone, 
dentition or the TMJ.  She had no complaint about her dental 
or facial structures.  The examiner found no signs of 
residual injury or damage, and no functional impairment.  

At the November 2005 hearing, the Veteran indicated that she 
had complained of general facial pain subsequent to the 
accident.  She testified that approximately 4 to 5 years ago 
at the VA Medical Center (VAMC) Loma Linda, an examiner 
detected a hairline fracture above her left eye.  She 
reported getting headaches and her left eye turning black and 
blue, similar to a black eye.  

This matter was remanded in February 2006, to obtain 
treatment records from the Loma Linda VAMC, as at that time, 
only records from October 1997 were on file.  In April 2009, 
the Loma Linda VAMC responded that no treatment records were 
available.  However, treatment records are on file from Long 
Beach VAMC, which contain an August 2006 clinical record 
which refers to a left suprorbital hairline fracture.  It is 
unclear whether this fracture was found on objective 
examination, or reported by the Veteran.  

In July 2007, the Veteran underwent a VA examination, wherein 
she complained of occasional headaches as a result of the 
facial trauma, and when this happens her left eye "closes."  
A physical examination of the face was normal, and the 
diagnosis was status post contusion to left face.  

The Board views the July 2007 VA examination as inadequate 
with regard to disability of the jaw or face issue.  The 
objective findings mainly pertain to the jaw, and do not 
contain any findings with regard to whether the Veteran has a 
hairline fracture above the left eye.  The examiner was 
requested to specifically comment on the existence of a 
hairline fracture, and failed to do so.  As such, the Board 
has determined that the Veteran should be afforded another VA 
examination to assess the nature and etiology of any 
disability of the jaw or face, to include a left suprorbital 
hairline fracture.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
an orthopedic examination of the right 
hip.  It is imperative that the claims 
file be made available to the examiner 
and reviewed in connection with the 
examination.  Any medically indicated 
special tests, such as x-rays, should 
be accomplished, including any 
neurological testing required.  All 
clinical and special test findings 
should be clearly reported.  The 
examiner should consider all of the 
medical evidence on file, to include 
the November 2006 MRI results.  The 
examiner should offer an opinion as to 
the following:

a)  Does the Veteran have a current 
right hip disability?

b)  If so, is it at least as likely as 
not (a 50 percent or higher degree of 
probability) that any right hip 
disability is etiologically related to 
the June 1997 motor vehicle accident, 
or any other in-service incident?  

c)  Is it at least as likely as not (a 
50 percent or higher degree of 
probability) that any right hip 
disability is proximately due to or the 
result of her service-connected 
lumbosacral strain, or has been 
aggravated by, the service-connected 
lumbosacral strain?  

A supporting rationale for the opinions 
should be provided.

2.  The Veteran should be scheduled for 
an appropriate examination to determine 
the nature and etiology of any claimed 
left arm disability.  It is imperative 
that the claims file be made available 
to the examiner and reviewed in 
connection with the examination.  Any 
medically indicated special tests, such 
as x-rays, should be accomplished, 
including any neurological testing 
required.  All clinical and special 
test findings should be clearly 
reported.  The examiner should consider 
all of the medical evidence on file, to 
include service treatment records and 
VA medical examinations of record.  The 
examiner should offer an opinion as to 
the following:

a)  Does the Veteran have a left arm 
disability, separate and distinct from 
a shoulder disability and/or cervical 
spine disability?

b)  If so, is it at least as likely as 
not (a 50 percent or higher degree of 
probability) that any left arm 
disability is etiologically related to 
the June 1997 motor vehicle accident, 
or any other in-service incident?  

c) Is it at least as likely as not (a 
50 percent or higher degree of 
probability) that any left arm 
disability is proximately due to or the 
result of her service-connected 
cervical spine disability, or has been 
aggravated by the service-connected 
cervical spine disability?  

3. The Veteran should be scheduled for 
an examination to assess whether she 
has a jaw or facial disability, to 
include a hairline fracture over the 
left eye, and the etiology of any such 
disability.  It is imperative that the 
claims file be made available to the 
examiner and reviewed in connection 
with the examination.  Any medically 
indicated special tests, such as x-
rays, should be accomplished, including 
any neurological testing required.  All 
clinical and special test findings 
should be clearly reported.  The 
examiner should offer an opinion as to 
the following:

a)  Does the Veteran have a current jaw 
or facial disability, to include a 
hairline fracture over the left eye?

b)  If so, is it at least as likely as 
not (a 50 percent or higher degree of 
probability) that any jaw or facial 
disability, to include a hairline 
fracture over the left eye, is 
etiologically related to the June 1997 
motor vehicle accident, or any other 
in-service incident.  

A supporting rationale for the opinion 
should be provided. 

4.  Thereafter, entitlement to service 
connection for right hip disability, for 
left arm disability, and for jaw and 
facial disability should be 
readjudicated, to include secondary 
service connection pursuant to 38 C.F.R. 
§ 3.310 as appropriate.  The RO is also 
directed to consider the findings 
contained in the November 2006 VA 
examination report in readjudicating the 
claim.  If any of the claims are not 
granted, the Veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The Veteran and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


